SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF): 02.558.115/0001-21 Corporate Registry (NIRE): 33 Notice to the Market Clarifications to formal CVM’s inquiry TIM PARTICIPAÇÕES S.A. (“Company”), in response to a formal CVM inquiry 133/2015/CVM/SEP/GEA-2 of April 07, 2015, requesting clarifications about the content of news published on the magazine “Istoé Dinheiro” under the title “A escorregada da TIM”, informs that it has not been notified by any competent authority about the object of the article and denies the veracity of such statements. Its subsidiaries, TIM Celular S/A and Intelig Telecomunicações Ltda. have not been notified by any competent authority as well.
